June 25, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        JAYPAL C. REDDY A/K/A JAIPAL C. REDDY AND APARNA
                     CHERUKUPALLI, Appellants

NO. 14-15-00305-CV                          V.

               NARASIMHA REDDY CHANDAMURI, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Jaypal C. Reddy a/k/a Jaipal C. Reddy and Aparna Cherukupalli.


      We further order this decision certified below for observance.